Citation Nr: 1229152	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating greater than 70 percent for service-connected major depressive disorder.

2.  Entitlement to a rating greater than 10 percent for service-connected degenerative arthritis of the lumbosacral spine.

3.  Entitlement to a rating greater than 10 percent for service-connected patellar tendonitis, patellofemoral pain syndrome and degenerative joint disease of the right knee.

4.  Entitlement to a rating greater than 10 percent for service-connected varicosities of the left lower extremity.

5.  Entitlement to a rating greater than 10 percent for service-connected right ankle disability.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for a bilateral hand disability.

8.  Entitlement to service connection for a bilateral elbow condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to April 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the Denver RO.  A copy of the hearing transcript is associated with the claims folder.

The issue of entitlement to special monthly pension based on the need for aid & attendance or housebound status has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction the claim which is referred to the AOJ for appropriate action.  

The issues of entitlement to higher disability ratings for service-connected lumbosacral, right knee, right ankle and left lower extremity varicosity disabilities, as well as service connection claims for disability of the shoulders, hands and elbows, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected major depressive disorder does not result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating greater than 70 percent rating for service-connected major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9422-9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The Veteran is service-connected for pain disorder/major depression which the RO has evaluated under DC "9422-9434."  The criteria for both of these diagnoses are the same.  See 38 C.F.R. § 4.130.  For ease of reference, the Board will refer to one disability as major depressive disorder under DC 9434 with consideration of all psychiatric symptomatology regardless of the source.

The currently assigned 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.

The next higher 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and, lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in VA's regulations, competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 70 percent for service-connected major depressive disorder have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence shows that the Veteran's service-connected major depressive disorder does not result in total occupational and social impairment.

Historically, the Veteran incurred a gunshot missile wound to his left thigh which involved artery, nerve and extensive muscle damage.  The severity of this disability has resulted in an award of special monthly compensation due to loss of use of the left leg.  The Veteran experiences multiple falling episodes which have been attributed, in part, to the severity of his service-connected left leg disability.  His service-connected disabilities, which result in loss of mobility and constant pain, have rendered him unable to obtain and maintain substantially gainful employment.

In February 2004, the Veteran filed a service connection claim for depression.  On VA Compensation and Pension (C&P) examination in February 2004, the Veteran reported experiencing a decreased ability to perform in multiple aspects of his life due to his service-connected left leg disability with resultant major depressive disorder secondary to his pain disorder.  He had frequent symptoms of sleep disturbance with daily marital conflict which had been causing moderate occupational impairment, but serious emotional impairment.  The Veteran described spending his day sitting in his room with his dog and staring into space.  The VA examiner assigned a GAF score of 50.

By means of rating decision dated May 2004, the RO granted service connection for pain disorder/major depression, and assigned an initial 70 percent rating.

Thereafter, the Veteran's VA clinical records reflect his progressive debilitation due to nonservice-connected inclusion body myositis, which is described as a progressive muscle disease without treatment.  A mental status examination in January 2008 revealed that he was alert and oriented with speech that was fluent and articulate.  He had similar findings in July 2008, which also noted intact recent and remote memory with good affect despite his problems.  He had been feeling depressed due to his financial situation, and could not tolerate the side effects of Sertraline.

In pertinent part, an extensive VA mental health evaluation in August 2008 generally described the Veteran's depressive symptoms of a "down" mood, anhedonia, loss of appetite and weight, insomnia, fatigue, irritability, and feelings of helplessness and hopelessness.  He denied suicidal or homicidal thoughts, hallucinations or paranoia.  The Veteran reported some past symptoms which suggested hypomania.  On mental status examination, the Veteran was alert, attentive and fully oriented.  His grooming was appropriate.  Speech was normal for rate and rhythm, and language was intact.  His mood was depressed, and affect was congruent with mood.  Thought process was normal and coherent with no perceptual disturbance or unusual thought content.  Insight was good.  Judgment was described as impulsive.  The Veteran's memory was impaired for remote events.  The Veteran's fund of knowledge was considered average.  The examiner offered a diagnosis of recurrent major depressive disorder, and assigned a GAF score of 55 which was consistent with moderate symptoms or moderate difficulty in social, occupational or school functioning.

In October 2008, the Veteran underwent additional VA C&P mental disorders examination.  At this time, the Veteran reported totally ceasing work activities due to a progressive worsening of his physical condition.  He was in need of a walker, and could only ambulate approximately 20 yards before the onset of severe pain.  He lived with his spouse of 20 years, and felt like a burden.  She had to miss work to assist with his activities of daily living such as hygiene, shaving and meal preparation.  The Veteran described severe sleep disturbance due to pain.  On mental status examination, the Veteran was described as animated and showing full range of affect.  He frequently voiced his belief that he was a burden to his spouse, and that he had lost his drive and interest in many things.  He was able to maintain activities of daily living, including hygiene, but he was gradually requiring more assistance.  His progressive symptoms of physical deterioration were continuous and resulted in motivation difficulty, sleep difficulty, loss of appetite and other marked signs of depression.  He denied inappropriate behavior.  His cognitive function and communication were not impaired.  Social functioning was impaired, and employment was significantly impaired from physical limitations.  As a result, the Veteran's mood was such that he would have difficulty getting motivated to work from a psychological point-of view.  The examiner provided diagnoses of major depressive disorder secondary to serious medical issues, and pain disorder associated with both psychological factors and a general medical condition.  The examiner also offered the following commentary:

CONCLUSION AND RATIONAL: [The Veteran] continues to have chronic pain form a variety of medical sources.  This pain disorder is then aggravated by his psychological problems, especially a major depressive disorder.  From a psychological point of view, the [V]eteran has significant impairment but could probably still be gainfully employed if he did not have the serious medical issues that cause such severe limitation in his physical functioning.  As a result of that impairment, he now has significant major depressive disorder.  No other mental condition was found.  The [V]eteran is competent for handling the benefit from the Department of Veteran's Affairs...

Axis IV:  Global assessment of functioning due to major depressive disorder is 45.  Global assessment of functioning due to the pain disorder is also 45.  The symptoms of major depressive disorder result in deficiencies in most of the following areas:  Work, school, family relations, judgment, thinking, and mood.  The same can be said for the consequences of his pain disorder.  No other mental condition was found...

A November 2008 mental status evaluation in the VA clinical setting reflected that the Veteran was fully oriented with good attention.  He was described as cooperative and friendly with a tired mood, and having full range of affect.  There was no psychomotor agitation or retardation.  Speech demonstrated regular rate and rhythm, and was productive without pressure.  The Veteran denied auditory, visual, olfactory and tactile hallucinations.  His thought process was linear and goal-directed.  The Veteran denied obsessions, delusions or paranoia.  He did not report homicidal or suicidal ideations.  His judgment and insight were evaluated as good.  The examiner offered an assessment of anxiety possibly of an anxiety disorder etiology.  The Veteran was also described as having chronic feelings of embarrassment due to his belief that he was an imposition on others.

Thereafter, VA mental health evaluations in January and March 2009 reflected that the Veteran was treating his major depressive disorder with a prescription of Wellbutrin.  His mental status examination remained essentially unchanged although it was reported that part of his mood problems were due to mounting financial pressures as well as a feeling he was overburdening his spouse.  He denied suicidal plans, but thought that passing in his sleep would be an attractive option.

Additionally, an August 2009 aid and attendance examination report reflected that the Veteran was physically incapacitated from protecting himself from the hazards and dangers incident to the daily environment.

At his hearing in August 2010, the Veteran testified to a physical inability to perform many of life's tasks.  He described his physical inabilities as causing marital friction, and interfering with his ability to see his grandchildren.  He was able to talk to his grandchildren on the phone, and to see them every third or fourth month.  He had recently lost his companion dog.  He mostly watched television.  He occasionally visited friends but his visits were less frequent due to his physical debilitation.  

Based upon the above, the Board finds that the Veteran has not met the schedular criteria for a 100 percent rating under DC 9434 for any time during the appeal period.  In this respect, the Veteran is shown to have maintained a relationship with his spouse throughout the appeal period although there is some marital conflict.  He speaks to his grandchildren by phone, and sees family members every several months.  The Veteran has not claimed, and the evidence has not shown, that he has experienced disorientation to time or place, or memory loss for names of his close relatives, his own occupation, or his own name.  The Veteran does not allege an inability to perform his own activities of daily living due to psychiatric factors.  Thus, these examples are not present to support a 100 percent evaluation.

The Veteran has also not demonstrated any thought or perceptual disturbances which interfere with his contact with reality.  He has been deemed competent to manage his VA funds.  There is no lay or medical description of gross impairment in thought processes or communication, grossly inappropriate behavior or the Veteran being a persistent danger of hurting self or others.  Thus, the Veteran does not clearly demonstrate these examples identified as supporting a 100 percent schedular rating.

The Board has also considered the GAF scores assigned during the appeal period.  He had GAF scores ranging from 45 to 55 which would be consistent with some retained social and industrial capability.  Notably, the VA examiner who provided the GAF score of 45 stated that the Veteran's service-connected psychiatric symptoms resulted in deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  This examiner did not find "total" social and industrial impairment.  In fact, the examiner stated that the Veteran could probably still be gainfully employed if he did not have such serious medical issues.

As instructed Mauerhan, the Board must consider the totality of the Veteran's symptomatology and circumstances when adjudicating the appropriate schedular rating under DC 9434.  In the opinion of the Board, the Veteran has not demonstrated the type of severity, frequency and duration of psychiatric symptomatology which would support a 100 percent schedular rating premised on "total" occupational and social impairment - notwithstanding his unemployability which has been evaluated with an award of TDIU benefits.

As such, the Board finds that the preponderance of the evidence is against a schedular rating greater than 100 percent, under DC 9434, for any time during the appeal period.  In so finding, the Board has found the description of disability by the Veteran and his spouse to be credible and consistent with the medical evidence.  However, the Board does not find that such descriptions rise to the level of total social and industrial incapacitation.  To the extent they argue otherwise, the Board places greater probative value to the opinions and evaluations of VA medical providers as they have greater expertise and training than the Veteran and his spouse in evaluating the severity of his psychiatric disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The issue at hand involves the appropriate disability rating for service-connected major depressive disorder.  The disability rating assigned is based on rating criteria which provide examples of the types of impairment expected of the particular disability level, but the rating analysis takes into account all factors which contribute to social and industrial impairment.  Mauerhan, 16 Vet. App. 436 (2002).  In adjudicating this case, the Board has considered all aspects of disability attributable to service-connected major depressive disorder which includes a separate award of TDIU benefits. 

In the opinion of the Board, the currently assigned disability rating reasonably describes the Veteran's disability level and symptomatology.  Notably, a higher schedular rating is available but the Board has determined that those criteria have not been met. Thus, there is no basis for extraschedular referral at this time.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

A pre-adjudicatory RO letter dated February 2008 fully satisfied the generic type of notice required in increased rating claims.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was notified of the types of evidence deemed necessary to substantiate a worsening of his condition and disablement caused by his condition, the relative duties upon himself and VA in developing his claim, how VA determines disability ratings, and how VA determines the effective date. 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all relevant VA clinical records pertinent to the time periods at issue.  There are no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf that are relevant to the limited issues being decided on appeal.  The Board is not aware of any relevant evidence in the possession of the Social Security Administration. 

Additionally, the Board finds that sufficient medical evidence is of record to decide the claim.  The Veteran was last afforded VA C&P examination in October 2008, and that examination report contains all findings necessary to decide the claim.  Since that examination, the Board finds no lay or medical evidence suggesting an increased severity of symptoms to the extent of suggesting the possibility of a higher rating under the applicable rating criteria.  As such, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in August 2010, this AVLJ elicited testimony from the Veteran regarding the extent and severity of his service-connected disabilities, and his theories of entitlement.  As a result of that testimony, the Board is conducting further development of all of his claims except the mental disorder claim.  The record includes sufficient lay and medical evidence to address the mental disorder claim at this time.  As such, the Board finds that it has fully complied with the Bryant requirements.

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

The claim of entitlement to a rating greater than 70 percent for service-connected major depressive disorder is denied.


REMAND

The Veteran is service-connected for residuals of gunshot wound to the left thigh which has resulted in severe residual disability, as reflected by the RO's award of special monthly compensation due to loss of use of the left leg.  This disability has been found to be the proximate cause of additional disability of the right hip, the right knee, the right ankle, the right foot, and the lumbosacral spine.  

The Veteran seeks higher disability ratings for service-connected right knee and ankle disabilities.  He also seeks to establish service connection for disability involving the shoulders, elbows, and hands as secondary to multiple falls caused by service-connected left leg disability, see Report of Contact dated February 16, 2008, or as proximately due to the rigors associated with the use of ambulatory aids.  See Veteran's Board testimony dated August 2010.  The record indeed reflects credible reports of the Veteran incurring multiple falls, and that the Veteran must use his upper body to arise out of a sitting position.

However, the record also reflects that the Veteran is severely physically debilitated due to nonservice-connected inclusion body myositis which has interfered with VA's ability to obtain adequate and complete examination findings.  For example, in October 2008, the Veteran was unable to tolerate testing to determine the extent, if any, of functional impairment of the right knee and ankle with use.  See generally 38 C.F.R. §§ 4.40, 4.45.  These findings are generally required in any increased rating claim involving a bodily joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As a general rule, when it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Additionally, the Court has cautioned that an examiner's inability to arrive at a medical conclusion should be supported by an analysis of whether the inability to arrive at a definitive opinion was due to a need for further information or because the answer was beyond the limits of medical knowledge.  Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010).

In this case, the record includes a July 2009 VA clinician comment that the Veteran's "[f]alls are related primarily to old left leg injury" - which refers to the service-connected left lower extremity disability which has resulted in loss of use of the left leg.  In September 2008, the Veteran incurred abrasions to the right elbow as result of a fall caused by left leg give-way.  The Board is of the opinion that further medical examination is required to determine whether any current disability of the shoulders, arms, and hands has been caused and/or aggravated as a result of multiple falls caused by service-connected left leg disability OR the rigors associated with the use of ambulatory aids.

With respect to the right knee and right ankle disabilities, the Veteran demonstrated during his hearing that his right knee motion had been limited to 90 degrees due to an injury which occurred since the last VA examination.  The Board finds that additional VA examination is warranted due to a potential increased severity of disability.  The Board will also request clarification as to whether the extent of functional impairment of the right knee, the right ankle and the lumbosacral spine on use can be medically determined.

With respect to the left lower extremity varicose veins, the Veteran testified in August 2010 to persistent edema not completely relieved by elevation.  This suggests a potential increased severity of disability since the last VA examination in 2008.  As such, the Board finds that additional examination is warranted to determine the current extent and severity of service-connected left lower extremity varicose vein disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's relevant records of treatment at the Denver, Colorado VAMC since August 18, 2009.

2.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the current nature and severity of service-connected left lower extremity varicose veins.  The contents of the claims folder must be made available to the examiner for review.  The examiner is requested to obtain all necessary findings regarding the frequency, duration and severity of symptoms involving edema, aching and fatigue in the leg after prolonged standing or walking with the extent of relief obtained by elevation of the extremity or by compression hosiery, and any skin changes.

3.  Additionally, schedule the Veteran for appropriate examination to determine the current nature and etiology of any disability involving the shoulders, elbows, and hands as well as the current nature and severity of service-connected right knee, right ankle and lumbosacral spine disabilities.  The contents of the claims folder must be made available to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide findings on the following:

	a) identify all current disability involving the shoulders, elbows, and hands;

   b) for each disorder of the shoulders, elbows, and hands (if any), provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder was caused by service-connected disability, including any falls associated with service-connected left leg disability or the rigors associated with increased upper body use due to an inability to use the left lower extremity or the need to use ambulatory devices;
   
   c) for each disorder of the shoulders, elbows, and hands (if any), provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder has been aggravated beyond the normal progress of the disorder by service-connected disability, including any falls associated with service-connected left leg disability or the rigors associated with increased upper body use due to an inability to use the left lower extremity or the need to use ambulatory devices;

With respect to the service-connected right knee, 

      a) provide the Veteran's range of motion findings in extension and flexion of the right knee;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint?  If feasible the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale. For example, whether the extent of disability involving nonservice-connected inclusion body myositis is so overwhelming as to preclude evaluation.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; and

    c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.

With respect to the right ankle, 

      	a) provide the Veteran's range of motion findings in plantar flexion and dorsiflexion of the right ankle;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right ankle joint?  If feasible the examiner should portray any additional functional limitation of the right ankle due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale. For example, whether the extent of disability involving nonservice-connected inclusion body myositis is so overwhelming as to preclude evaluation.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file.

With respect to the lumbosacral spine, in addition to addressing the range of motion of the lumbar spine, the examiner is requested to specifically address the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale. For example, whether the extent of disability involving nonservice-connected inclusion body myositis is so overwhelming as to preclude evaluation.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


